Exhibit 10.2

 

EXECUTION VERSION

 

UNCONDITIONAL GUARANTY

 

THIS UNCONDITIONAL GUARANTY (this “Guaranty”) is dated as of May 2, 2011, and
made by THE MACERICH COMPANY, a Maryland corporation (“Guarantor”), in favor of
DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as Administrative Agent
for the Lenders described below (in such capacity, together with its successors
in such capacity, “Administrative Agent”).

 

R E C I T A L S

 

A.                                   Pursuant to that certain $1,500,000,000
Revolving Loan Facility Credit Agreement dated of even date herewith (as
Modified from time to time, the “Credit Agreement”) by and among The Macerich
Partnership, L.P., a Delaware limited partnership (the “Borrower”), The Macerich
Company, a Maryland corporation (“MAC”), and the other guarantors party thereto,
as guarantors, the Lenders from time to time party thereto (the “Lenders”) and
Deutsche Bank Trust Company Americas, as Administrative Agent for the Lenders
and as Collateral Agent for the Secured Parties, the Lenders have agreed to
extend certain Loans and other financial accommodations to the Borrower on the
terms and subject to the conditions set forth therein and in the other Loan
Documents. Initially-capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

 

B.                                     It is a condition precedent to the
effectiveness of the Credit Agreement that the Guarantor shall execute and
deliver this Guaranty to Administrative Agent.

 

A G R E E M E N T

 

NOW THEREFORE, to induce the Lenders to extend the Credit Facility to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Guarantor hereby covenants and agrees as follows:

 

1.                                        Guarantee of Obligations.  Guarantor
does hereby unconditionally, absolutely and irrevocably guarantee to
Administrative Agent, for the benefit of the Lenders, Swing Line Lender, Issuing
Lender, each Agent and their respective successors and assigns, as a primary
obligor and not merely as a surety, (a) the due and punctual payment by Borrower
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding or otherwise enforceable) on the Credit Facility, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding or otherwise enforceable), of
Borrower to the Lenders, the Swing Line Lender, the Issuing Lender and any Agent
under the Credit Agreement or the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower under or pursuant to the Credit Agreement and the other Loan
Documents (all the monetary and other

 

1

--------------------------------------------------------------------------------


 

obligations referred to in the preceding clauses (a) and (b) being collectively
called the “Guaranteed Obligations”).  Guarantor further agrees that the
Guaranteed Obligations may be Modified, waived, accelerated or compromised from
time to time, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any
Modification, waiver, acceleration or compromise of any of the Guaranteed
Obligations.

 

2.                                        Nature of Guaranty.  This is an
irrevocable, absolute, continuing guaranty of payment and performance and not a
guaranty of collection.  Guarantor waives any right to require that any resort
be had by any Agent, Swing Line Lender, Issuing Lender or any Lender to any of
the security held for payment of the Guaranteed Obligations or to any balance of
any deposit account or credit on the books of any Agent, Swing Line
Lender, Issuing Lender or any Lender in favor of Borrower or any other person. 
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to the Guaranteed Obligations arising or created after any
attempted revocation by Guarantor.  It is the intent of Guarantor that the
obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally satisfied, such obligations and liabilities
shall not be discharged or released in whole or in part, by any act or
occurrence which might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of Guarantor.

 

3.                                        Rights Independent.  The obligations
of Guarantor hereunder are independent of the Obligations of Borrower or the
obligations of any other Person, including any other Person executing a guaranty
of any or all of the Guaranteed Obligations (such Person, an “Other Guarantor”)
or any security for the Guaranteed Obligations, and Administrative Agent may
proceed in the enforcement hereof independently of any other right or remedy
that Administrative Agent may at any time hold with respect to the Guaranteed
Obligations or any security or other guarantee therefor.  Administrative Agent
may file a separate action or actions against Guarantor hereunder, whether
action is brought and prosecuted with respect to any security or against
Borrower or any Other Guarantor or any other Person, or whether Borrower or any
Other Guarantor or any other Person is joined in any such action or actions. 
Guarantor waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement of the Guaranteed Obligations.  The
liability of Guarantor hereunder shall be reinstated and revived, and the rights
of each Agent, Swing Line Lender, Issuing Lender and each Lender shall continue,
with respect to any amount at any time paid on account of the Guaranteed
Obligations which shall thereafter be required to be restored or returned by any
Agent, Swing Line Lender, Issuing Lender or any Lender upon the bankruptcy,
insolvency, or reorganization of Borrower or any other Person, or otherwise, all
as though such amount had not been paid.  Guarantor further agrees to the extent
(i) Borrower or Guarantor makes any payment to any Agent, Swing Line
Lender, Issuing Lender or any Lender in connection with the Guaranteed
Obligations and all or any part of such payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid by
the trustee, receiver or any other entity, whether under any Bankruptcy Law or
otherwise, or (ii) in the event following the payment in full of the principal
amount of the Credit Facility, any Agent, Swing Line Lender, Issuing Lender, or
any Lenders is subject to further liability, loss, or expense covered by the
indemnification obligations set forth in the Loan Documents (the payments and
obligations referred to in clauses (i) and (ii) above are hereafter referred to,
collectively, as “Preferential Payments”), then this Guaranty shall continue

 

2

--------------------------------------------------------------------------------


 

to be effective or shall be reinstated, as the case may be, and, to the extent
of such payment or repayment by such Agent, Swing Line Lender, Issuing Lender or
such Lender, the Guaranteed Obligations or part thereof intended to be satisfied
by such Preferential Payment shall be revived and continued in full force and
effect as if said Preferential Payment had not been made.

 

4.                                        Authority to Modify the Guaranteed
Obligations.  Guarantor authorizes each Agent, Swing Line Lender, Issuing Lender
and each Lender, without notice to or demand on Guarantor and without affecting
its liability hereunder or the enforceability hereof, from time to time to: 
(a) Modify, waive, accelerate or compromise the time for payment or the terms of
the Guaranteed Obligations or any part thereof, including increase or decrease
the rates of interest thereon; (b) Modify, waive, accelerate, compromise, or
enter into or give any agreement, approval, or consent with respect to, the
Guaranteed Obligations or any part thereof or any of the Loan Documents or any
security or additional guaranties, or any condition, covenant, default, remedy,
right, representation, or term thereof or thereunder; (c) accept new or
additional instruments, documents, or agreements in exchange for or relative to
any of the Loan Documents or the Guaranteed Obligations or any part thereof;
(d) accept partial payments on the Guaranteed Obligations; (e) receive and hold
additional security or guaranties for the Guaranteed Obligations or any part
thereof or this Guaranty; (f) release, reconvey, terminate, waive, abandon,
subordinate, exchange, substitute, transfer, and enforce the Guaranteed
Obligations or any security or any other guaranties, and apply any security and
direct the order or manner of sale thereof as such Agent, Swing Line
Lender, Issuing Lender or such Lender in its discretion may determine;
(g) release Borrower, any other Person or any Other Guarantor from any personal
liability with respect to the Guaranteed Obligations or any part thereof;
(h) settle, release on terms satisfactory to such Agent, Swing Line
Lender, Issuing Lender or such Lender or by operation of law or otherwise,
compound, compromise, collect, or otherwise liquidate or enforce any of the
Guaranteed Obligations and any security or other guarantee in any manner,
consent to the transfer of any security, and bid and purchase at any sale; and
(i) consent to the merger or any other change, restructure, or termination of
the corporate existence of Borrower or any other Person and correspondingly
restructure the Guaranteed Obligations, and any such merger, change,
restructure, or termination shall not affect the liability of Guarantor
hereunder or the enforceability hereof with respect to all Guaranteed
Obligations.

 

5.                                 Waiver of Defenses.

 

(a)                                   Guarantor waives any right to require
Agent, Swing Line Lender, Issuing Lender or any Lender, prior to or as a
condition to the enforcement of this Guaranty, to:  (i) proceed against 
Borrower or any other Person or any Other Guarantor; (ii) proceed against or
exhaust any security for the Guaranteed Obligations or to marshal assets in
connection with foreclosing collateral security; (iii) give notice of the terms,
time, and place of any public or private sale of any security for the Guaranteed
Obligations; or (iv) pursue any other remedy in such Agent’s, Swing Line
Lender’s, Issuing Lender’s or such Lender’s power whatsoever.

 

(b)                                  Guarantor waives any defense arising by
reason of:  (i) any disability or other defense of Borrower or any other Person
with respect to the Guaranteed Obligations; (ii) the unenforceability or
invalidity of the Guaranteed Obligations, any of the Loan Documents or any
security or any other guarantee for the Guaranteed Obligations, or the lack of
perfection or failure of priority of any security for the Guaranteed
Obligations; (iii) the cessation from any

 

3

--------------------------------------------------------------------------------


 

cause whatsoever of the liability of Borrower or any other Person or any Other
Guarantor (other than by reason of the full payment and discharge of the
Guaranteed Obligations); (iv) any act or omission of any Agent, Swing Line
Lender, Issuing Lender or any Lender or any other Person which directly or
indirectly results in or aids the discharge or release of  Borrower or any other
Person or the Guaranteed Obligations or any security or other guarantee therefor
by operation of law or otherwise; (v) the taking or accepting of any other
security, collateral or guaranty, or other assurance of the payment or
performance of all or any of the Guaranteed Obligations; (vi) any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment by
any Agent, Swing Line Lender, Issuing Lender or any Lender (including any
negligent impairment but excluding any gross negligent or willful impairment) of
any collateral, property or security, at any time existing in connection with,
or assuring or securing payment of, all or any part of the Guaranteed
Obligations; (vii) the failure of any Agent, Swing Line Lender, Issuing Lender,
any Lender or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of any collateral, property or security (but excluding any gross
negligence or willful misconduct on the part of any Agent, Swing Line
Lender, Issuing Lender or any Lender); (viii) the fact that any collateral,
security, security interest or lien contemplated or intended to be given,
created or granted as security for the repayment of the indebtedness evidenced
by the Notes or the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
collateral for the Guaranteed Obligations or any security interest in such
collateral; (ix) any payment by Borrower to any Agent, Swing Line
Lender, Issuing Lender or any Lender is held to constitute a preference under
the  Bankruptcy Code or any another federal, state or local laws concerning
bankruptcy, insolvency, reorganization or relief of debtors, or for any reason
any Agent, Swing Line Lender, Issuing Lender or any Lender is required to refund
such payment or pay such amounts to Borrower or someone else; and (x) any and
all other suretyship or guarantor defenses that may be available to Guarantor
(other than by reason of the full payment and discharge of the Guaranteed
Obligations).

 

(c)                                   Guarantor waives:  (i) all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor, and all other notices of any kind or nature
whatsoever with respect to the Guaranteed Obligations, and notices of acceptance
of this Guaranty and of the existence, creation, or incurring of new or
additional Guaranteed Obligations; (ii) any rights to set-offs, recoupments,
claims or counterclaims; and (iii) any right to revoke or terminate this
Guaranty.

 

6.                                     Subordination.

 

(a)                                   Guarantor hereby covenants and agrees that
the principal of, or interest on, all now existing and hereafter arising
Indebtedness of Borrower and the other Borrower Parties to Guarantor (the
“Claims”) and all rights and remedies of Guarantor with respect thereto and any
lien securing payment thereof are and shall continue to be subject, subordinate
and rendered junior in the right of payment to the Guaranteed Obligations, as
the same may be Modified, waived, accelerated or compromised from time to time.

 

4

--------------------------------------------------------------------------------


 

(b)                                  Guarantor represents and warrants to
Administrative Agent that Guarantor is or will be the sole and absolute owner of
the Claims and shall not sell, assign, transfer or otherwise dispose of any
right it may have to repayment of the Claims or any security therefor except to
the extent permitted under the Credit Agreement.  Guarantor hereby further
covenants and agrees that upon the occurrence and during the continuation of any
Event of Default, until the Guaranteed Obligations are paid and performed in
full:  (i) Guarantor will not sell, assign, transfer or endorse the Claims or
any part or evidence thereof; (ii) Guarantor will not Modify the Claims or any
part or evidence thereof; and (iii) Guarantor will not take, or permit any
action to be taken, to assert, collect or enforce the Claims or any part
thereof.

 

(c)                                   Upon any distribution of all of the assets
of Borrower to creditors of Borrower upon the dissolution, winding up,
liquidation, arrangement, or reorganization of Borrower, whether in any
bankruptcy, insolvency, arrangement, reorganization or receivership proceeding
or upon an assignment for the benefit of creditors or any other marshalling of
the assets and liabilities of Borrower or otherwise, any payment or distribution
of any kind (whether in cash, property or securities) which is payable or
deliverable upon or with respect to the Claims shall be held in trust for the
Agents, Swing Line Lender, Issuing Lender and the Lenders and shall be paid over
or delivered to Administrative Agent for the benefit of the Lenders, Swing Line
Lender, Issuing Lender and the Agents to be applied against the payment or
prepayment of the Guaranteed Obligations until the Guaranteed Obligations shall
have been paid in full.  If any proceeding referred to in the preceding sentence
is commenced by or against Borrower:  (i) Administrative Agent is hereby
irrevocably authorized and empowered (in its own name or in the name of
Guarantor or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution referred to the preceding
sentence and give acquittance therefor and to file claims and proofs of claim
and take such other action (including, without limitation, voting the Claims or
enforcing any security interest or other lien securing payment of the Claims) as
Administrative Agent may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent hereunder;
and (ii) Guarantor shall duly and promptly take such action as Administrative
Agent may reasonably request (A) to collect the Claims for account of
Administrative Agent and to file appropriate claims or proofs of claim in
respect of the Claims, (B) to execute and deliver to Administrative Agent such
powers of attorney, assignments, or other instruments as it may reasonably
request in order to enable it to enforce any and all claims with respect to, and
any security interests and other liens securing payment of, the Claims, and
(C) to collect and receive any and all payments or distributions which may be
payable or deliverable upon or with respect to the Claims.

 

(d)                                  Upon any distribution of all of the assets
of any Borrower Party to creditors of such Borrower Party upon the dissolution,
winding up, liquidation, arrangement, or reorganization of such Borrower Party,
whether in any bankruptcy, insolvency, arrangement, reorganization or
receivership proceeding or upon an assignment for the benefit of creditors or
any other marshalling of the assets and liabilities of such Borrower Party or
otherwise, any payment or distribution of any kind (whether in cash, property or
securities) which is payable or deliverable upon or with respect to the Claims
shall be held in trust for the Agents, Swing Line Lender, Issuing Lender and the
Lenders and shall be paid over or delivered to Administrative Agent for the
benefit of the Lenders, Swing Line Lender, Issuing Lender and the Agents to be
applied against the payment or prepayment of the Guaranteed Obligations until
the Guaranteed Obligations shall have been paid in full.  If any proceeding
referred to in the preceding sentence

 

5

--------------------------------------------------------------------------------


 

is commenced by or against any Borrower Party:  (i) Administrative Agent is
hereby irrevocably authorized and empowered (in its own name or in the name of
Guarantor or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution referred to the preceding
sentence and give acquittance therefore and to file claims and proofs of claim
and take such other action (including, without limitation, voting the Claims or
enforcing any security interest or other lien securing payment of the Claims) as
Administrative Agent may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent hereunder;
and (ii) Guarantor shall duly and promptly take such action as Administrative
Agent may reasonably request (A) to collect the Claims for account of
Administrative Agent and to file appropriate claims or proofs of claim in
respect of the Claims, (B) to execute and deliver to Administrative Agent such
powers of attorney, assignments, or other instruments as it may reasonably
request in order to enable it to enforce any and all claims with respect to, and
any security interests and other liens securing payment of, the Claims, and
(C) to collect and receive any and all payments or distributions which may be
payable or deliverable upon or with respect to the Claims.

 

(e)                                   All payments or distributions upon or with
respect to the Claims which are received by Guarantor contrary to the provisions
of this Guaranty shall be received in trust for the benefit of Administrative
Agent, shall be segregated from other funds and property held by Guarantor and
shall be forthwith paid over to Administrative Agent in the same form as so
received (with any necessary endorsement) to be applied (in the case of cash)
to, or held as collateral (in the case of non-cash property or securities) for,
the payment or prepayment of the Guaranteed Obligations.

 

7.                                     Deferral of Subrogation.

 

(a)                                   Until all of the Guaranteed Obligations
have been paid and performed in full, (i) Guarantor shall not exercise any
rights of subrogation, contribution or reimbursement against Borrower or any
Other Guarantor of the Guaranteed Obligations, and (ii) Guarantor shall not
exercise any right to enforce any right, power or remedy which any Agent, Swing
Line Lender, Issuing Lender or any Lender now has or may in the future have
against Borrower or any Other Guarantor and any benefit of, and any right to
participate in, any security for this Guaranty or for the obligations of
Borrower or any Other Guarantor now or in the future held by any Agent, Swing
Line Lender, Issuing Lender or any Lender.  If a Guarantor nevertheless receives
payment of any amount on account of any such subrogation, contribution or
reimbursement rights or otherwise in respect of any payment by Guarantor of the
Guaranteed Obligations prior to payment and performance in full of all of the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
Administrative Agent and immediately paid to Administrative Agent for
application to the Guaranteed Obligations in such order and manner as
Administrative Agent may determine.

 

(b)                                  It is the intent of the parties that each
Affiliate Guarantor, each Westcor Guarantor and the Wilmorite Guarantor be
permitted to preserve its contribution, reimbursement, and indemnification
rights (“Subordinated Contribution Rights”) against the Other Guarantors, but
that such rights at all times be subject and subordinate to the rights of the
Agents, Swing Line Lender, Issuing Lender and the Lenders in accordance with
Section 6 above.  Such Subordinated Contribution Rights shall constitute assets
in favor of the Affiliate Guarantor, the Westcor

 

6

--------------------------------------------------------------------------------


 

Guarantor or the Wilmorite Guarantor to which such contribution, reimbursement,
and indemnification is owing.  Guarantor and Other Guarantors have acknowledged
and agreed (and Guarantor hereby reaffirms) that it is their intent that all
Subordinated Contribution Rights be exercised in a manner so that no “Guarantor”
(as defined in Annex I to the Credit Agreement) shall be Insolvent or rendered
Insolvent as a result of incurring the obligations under a “Guaranty” (as
defined in Annex I to the Credit Agreement).  As used herein “Insolvent” shall
mean that such Person is not Solvent as of the date the obligations evidenced by
the subject “Guaranty” are incurred.

 

8.                                     Condition of Borrower.  Guarantor
represents and warrants to Administrative Agent, for the benefit of the Lenders,
Swing Line Lender, Issuing Lender and the Agents, that:  (a) this Guaranty is
executed at the request of Borrower; (b) Guarantor has established adequate
means of obtaining from Borrower on a continuing basis financial and other
information pertaining to the business of Borrower; (c) Guarantor is now and
will continue to be adequately familiar with the business, operations,
condition, and assets of Borrower; (d) Guarantor will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents; and (e) the agreements, waivers and acknowledgements contained herein
are knowingly made in contemplation of such benefits.  Guarantor hereby waives
and relinquish any duty on the part of any Agent, Swing Line Lender, Issuing
Lender or any Lender to disclose to Guarantor any matter, fact or thing relating
to the business, operations, condition, or assets of Borrower now known or
hereafter known by any Agent, Swing Line Lender, Issuing Lender or any Lender
during the life of this Guaranty.  With respect to any of Guaranteed
Obligations, neither any Agent, Swing Line Lender, Issuing Lender nor any Lender
need inquire into the powers of Borrower or the officers or employees acting or
purporting to act on its behalf, and all Guaranteed Obligations made or created
in good faith reliance upon the professed exercise of such powers shall be
guaranteed hereby.

 

9.                                     Representations and Warranties of
Guarantor.  Guarantor represents and warrants to Administrative Agent that all
of representations and warranties relating to Guarantor contained in the Credit
Agreement are true and correct as of the date made.

 

10.                               Payments.  All payments made by Guarantor to
or for the account of any Agent, Swing Line Lender, Issuing Lender or any Lender
shall be made without condition or deduction of any kind, including for any
counterclaim, defense, recoupment of set-off.  All payments made by Guarantor
hereunder shall be made free and clear of and without deduction for any present
or future Indemnified Taxes or Other Taxes.  Guarantor shall pay such Taxes and
shall promptly furnish to Administrative Agent copies of any tax receipts or
such evidence of payment as any Agent, Swing Line Lender, Issuing Lender or any
Lender may reasonably require.

 

11.                               Costs and Expenses in Enforcement.  Guarantor
agrees to pay to Administrative Agent all reasonable out of pocket advances,
charges, costs, and expenses, including reasonable attorneys fees, incurred or
paid by Administrative Agent in exercising any right, power, or remedy conferred
by this Guaranty, or in the enforcement of this Guaranty, whether or not an
action is filed in connection therewith.

 

7

--------------------------------------------------------------------------------


 

12.                               Notices.  All notices, requests, demands and
other communications which are required or may be given under this Guaranty
shall be in writing and shall be delivered to the parties hereto in the manner
provided in the Credit Agreement to the following addresses:

 

To Guarantor:

 

c/o The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Mr. Tom O’Hern

 

 

 

with a copy to:

 

The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Richard A. Bayer, Esq.

 

 

 

To

Administrative

Agent:

 

Deutsche Bank Trust Company Americas

200 Crescent Court, #550

Dallas, Texas 75201

Attn: Pam Wedenfeller

Tel: (904) 527-6516

Fax: (904) 494-6811

 

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Donald I. Berger, Esq.

 

 

 

To a Lender:

 

To the Administrative Agent under the Credit Agreement.

 

Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided above.

 

13.                               Termination.  The guarantees made hereunder
(a) shall terminate when all of the Guaranteed Obligations have been paid and
performed in full, and (b) shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation is rescinded or must otherwise be restored by any Lender or Guarantor
upon the bankruptcy or reorganization of Borrower, Guarantor or otherwise.

 

14.                               No Waiver; Cumulative Remedies.  The rights,
powers and remedies of Administrative Agent hereunder and under the other Loan
Documents are cumulative and in addition to all rights, power and remedies
provided under any and all agreements among Guarantor, Borrower, any Agent,
Swing Line Lender, Issuing Lender and the Lenders relating to the Guaranteed
Obligations, at law, in equity or otherwise.  Any delay or failure by
Administrative Agent to exercise any right, power or remedy shall not constitute
a waiver thereof by any Agent, Swing Line Lender, Issuing Lender or the Lenders,
and no single or partial exercise by Administrative Agent of any right, power or
remedy shall preclude other or further exercise thereof or any exercise of any
other rights, powers or remedies.  Without limiting the foregoing,
Administrative Agent on behalf of the Lenders, Swing Line Lender, Issuing Lender

 

8

--------------------------------------------------------------------------------


 

and the other Agents is hereby authorized to demand specific performance of this
Guaranty at any time when Guarantor shall have failed to comply with any of the
provisions of this Guaranty applicable to it.

 

15.                                Amendments.  Subject to Section 11.2 of the
Credit Agreement, this Guaranty may be Modified only by, and none of the terms
hereof may be waived without, a written instrument executed by Guarantor and
Administrative Agent.

 

16.                               Waivers.  Guarantor warrants and agrees that
each of the waivers set forth in this Guaranty are made with Guarantor’s full
knowledge of their significance and consequences, and that under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.  If any of such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

17.                               Binding Agreement.  This Guaranty and the
terms, covenants, and conditions hereof shall be binding upon and inure to the
benefit of Guarantor, each Agent, Swing Line Lender, Issuing Lender, each
Lender, and their respective successors and assigns; provided, however, that
Guarantor shall not be permitted to transfer, convey, assign or delegate this
Guaranty or any interest herein without the prior written consent of
Administrative Agent and, to the extent required pursuant to the Credit
Agreement, the Lenders, the Swing Line Lender, the Issuing Lender and the other
Agents.  Each Lender, Swing Line Lender and Issuing Lender may assign its
interest hereunder in whole or in part in connection with an assignment of its
interest in the Guaranteed Obligations pursuant to Section 11.8 of the Credit
Agreement.

 

18.                               GOVERNING LAW.  THIS GUARANTY SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

19.                               JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY,  GUARANTOR CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS GUARANTY.  GUARANTOR WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

20.                               WAIVER OF JURY TRIAL.  GUARANTOR, AND BY
ACCEPTANCE OF THIS GUARANTY, EACH AGENT, SWING LINE LENDER, ISSUING LENDER AND
EACH OF THE LENDERS, WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM

 

9

--------------------------------------------------------------------------------


 

OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES TO THE CREDIT AGREEMENT
AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  GUARANTOR, AND BY ACCEPTANCE OF
THIS GUARANTY, EACH AGENT, SWING LINE LENDER, ISSUING LENDER AND EACH OF THE
LENDERS, AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, GUARANTOR, AND BY
ACCEPTANCE OF THIS GUARANTY, ADMINISTRATIVE AGENT AND EACH OF THE LENDERS,
FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY
PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.

 

21.                                Severability.  In case any one or more of the
provisions contained in this Guaranty should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provisions.

 

22.                               Miscellaneous.  All words used herein in the
plural shall be deemed to have been used in the singular, and all words used
herein in the singular shall be deemed to have been used in the plural, where
the context and construction so require.  Section headings in this Guaranty are
included for convenience of reference only and are not a part of this Guaranty
for any other purpose.

 

[The remainder of this page is intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal Officer & Secretary

 

11

--------------------------------------------------------------------------------